Illinois Official Reports

                                  Appellate Court



       Department of Central Management Services/The Illinois Commerce Comm’n v.
                       Illinois Labor Relations Board, State Panel,
                                 2015 IL App (4th) 131022



Appellate Court       THE      DEPARTMENT      OF   CENTRAL   MANAGEMENT
Caption               SERVICES/THE ILLINOIS COMMERCE COMMISSION,
                      Petitioners, v. THE ILLINOIS LABOR RELATIONS BOARD,
                      STATE PANEL; and THE AMERICAN FEDERATION OF STATE,
                      COUNTY, AND MUNICIPAL EMPLOYEES, COUNCIL 31,
                      Respondents.–THE      DEPARTMENT      OF    CENTRAL
                      MANAGEMENT SERVICES/THE ILLINOIS WORKERS’
                      COMPENSATION COMMISSION, Petitioners, v. THE ILLINOIS
                      LABOR RELATIONS BOARD, STATE PANEL; and THE
                      AMERICAN FEDERATION OF STATE, COUNTY, AND
                      MUNICIPAL EMPLOYEES, COUNCIL 31, Respondents.–THE
                      DEPARTMENT OF CENTRAL MANAGEMENT SERVICES/THE
                      POLLUTION CONTROL BOARD, Petitioners, v. THE ILLINOIS
                      LABOR RELATIONS BOARD, STATE PANEL; and THE
                      AMERICAN FEDERATION OF STATE, COUNTY, AND
                      MUNICIPAL EMPLOYEES, COUNCIL 31, Respondents.


District & No.        Fourth District
                      Docket Nos. 4-13-1022, 4-13-1023, 4-13-1024 cons.


Filed                 April 9, 2015
Rehearing denied      May 6, 2015


Decision Under        Petition for review of order of Illinois Labor Relations Board, State
Review                Panel, Nos. S-DE-14-047, S-DE-14-083, S-DE-14-086.



Judgment              Affirmed.
     Counsel on               Joseph M. Gagliardo, Lawrence Jay Weiner (argued), and Thomas S.
     Appeal                   Bradley, Special Assistant Attorneys General, of Chicago, for
                              petitioners.

                              Gail E. Mrozowski (argued), of Cornfield & Feldman, of Chicago, for
                              respondent American Federation of State, County, and Municipal
                              Employees.

                              Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                              Solicitor General, and Carl J. Elitz, Assistant Attorney General, of
                              counsel), for respondent Illinois Labor Relations Board, State Panel.



     Panel                    JUSTICE TURNER delivered the judgment of the court, with opinion.
                              Justices Holder White and Appleton concurred in the judgment and
                              opinion.




                                               OPINION

¶1          Pursuant to Illinois Supreme Court Rule 335 (eff. Feb. 1, 1994) and section 11(e) of the
       Illinois Public Labor Relations Act (Labor Act) (5 ILCS 315/11(e) (West 2012)), petitioners,
       the Department of Central Management Services (CMS), the Illinois Commerce Commission,
       the Illinois Workers’ Compensation Commission, and the Pollution Control Board, seek direct
       review of a decision of the Illinois Labor Relations Board, State Panel (Board), finding the
       positions designated by the Governor for exclusion from collective bargaining did not qualify
       for such designation under section 6.1(a) of the Labor Act (5 ILCS 315/6.1(a) (West Supp.
       2013)) because the employing agencies were not directly responsible to the Governor. On
       review, petitioners argue (1) the gubernatorial designations did comport with section 6.1 of the
       Labor Act and (2) the Board erred by not (a) affording petitioners an oral hearing and (b)
       considering CMS’s motion for reconsideration. We affirm.

¶2                                          I. BACKGROUND
¶3                                        A. Case No. 4-13-1022
¶4         On August 15, 2013, CMS filed a gubernatorial designation of exclusion petition under
       section 6.1 of the Labor Act, seeking to exclude from collective bargaining nine director
       positions in the Illinois Commerce Commission. The petition asserted the positions met the
       requirements of sections 6.1(b)(2), (b)(3), and (b)(5) of the Labor Act (5 ILCS 315/6.1(b)(2),
       (b)(3), (b)(5) (West Supp. 2013)). On August 30, 2013, respondent, the American Federation
       of State, County, and Municipal Employees, Council 31 (AFSCME), filed objections to the
       petition, asserting the positions did not qualify for designation under section 6.1 because (1)
       the Illinois Commerce Commission was not an agency directly responsible to the Governor

                                                  -2-
     and (2) the positions did not meet any of the requirements of section 6.1(b) of the Labor Act.
     On September 9, 2013, the administrative law judge (ALJ) entered a recommended decision
     and order, finding the petition should be dismissed because the Illinois Commerce
     Commission did not report directly to the Governor. On September 12, 2013, CMS filed
     exceptions to the ALJ’s recommended decision and order, arguing the ALJ’s conclusion was
     erroneous and the ALJ violated the Board’s rules by issuing a recommendation of dismissal
     instead of ordering a hearing. To the exceptions, CMS attached the affidavit of Robb
     Craddock, CMS’s deputy director of labor relations, who stated he was instrumental in drafting
     Public Act 97-1172 (Pub. Act 97-1172, § 5 (eff. Apr. 5, 2013)), which created section 6.1 of
     the Labor Act. In his affidavit, Craddock notes, inter alia, the list in section 3(t) of the Labor
     Act includes petitions involving positions at the Illinois Commerce Commission.

¶5                                     B. Case No. 4-13-1023
¶6       On August 21, 2013, CMS filed a gubernatorial designation of exclusion petition under
     section 6.1 of the Labor Act, seeking to exclude from collective bargaining two public service
     administrator option 8L positions in the Illinois Workers’ Compensation Commission. The
     petition asserted the positions met the requirements of section 6.1(b)(5) of the Labor Act (5
     ILCS 315/6.1(b)(5) (West Supp. 2013)). On September 9, 2013, AFSCME filed objections to
     the designation, asserting the positions did not qualify for designation under section 6.1
     because (1) the Illinois Workers’ Compensation Commission was not an agency directly
     responsible to the Governor and (2) the positions did not meet the requirements of section
     6.1(b)(5) of the Labor Act. On September 11, 2013, the ALJ entered a recommended decision
     and order, finding the petition should be dismissed because the Illinois Workers’
     Compensation Commission did not report directly to the Governor. On September 13, 2013,
     CMS filed exceptions to the ALJ’s recommended decision and order, arguing the ALJ’s
     conclusion was erroneous and the ALJ violated the Board’s rules by issuing a recommendation
     of dismissal instead of ordering a hearing. The petition also contained Craddock’s affidavit.

¶7                                      C. Case No. 4-13-1024
¶8       On August 26, 2013, CMS filed a gubernatorial designation of exclusion petition under
     section 6.1 of the Labor Act, seeking to exclude from collective bargaining two scientist
     positions in the Pollution Control Board. The petition asserted the positions met the
     requirements of section 6.1(b)(3) of the Labor Act (5 ILCS 315/6.1(b)(3) (West Supp. 2013)).
     On September 4, 2013, AFSCME filed objections to the designation, asserting the positions
     did not qualify for designation under section 6.1 because (1) the Pollution Control Board was
     not an agency directly responsible to the Governor and (2) the positions did not meet the
     requirements of section 6.1(b)(3) of the Labor Act. On September 9, 2013, the ALJ entered a
     recommended decision and order, finding the petition should be dismissed because the
     Pollution Control Board did not report directly to the Governor. On September 12, 2013, CMS
     filed exceptions to the ALJ’s recommended decision and order, arguing the ALJ’s conclusion
     was erroneous and noting the ALJ violated the Board’s rules by issuing a recommendation of
     dismissal instead of ordering a hearing. The petition also contained Craddock’s affidavit. In his
     affidavit, Craddock notes, inter alia, the list in section 3(t) of the Labor Act includes petitions
     involving positions at the Pollution Control Board.


                                                  -3-
¶9                                            D. Consolidation
¶ 10       On September 16, 2013, the Board consolidated the three cases at issue in this appeal and
       scheduled oral argument before the Board for September 24, 2013. The Board gave both
       parties extra time to argue their cases. CMS provided copies of the relevant statutes to the
       Board. According to CMS, a majority of the Board announced at the hearing the acceptance of
       the ALJ’s recommended decision, dismissing the petitions. We note that ruling is neither
       contained in the hearing transcript in the appellate record nor with the other agency documents.
¶ 11       On September 30, 2013, CMS filed a motion to reconsider, challenging the Board’s oral
       ruling and the lack of an evidentiary hearing. On October 3, 2013, CMS amended its motion to
       reconsider to fix an error with one of the agency case numbers. On October 4, 2013, AFSCME
       filed an opposition to CMS’s motion to reconsider. On October 15, 2013, the Board filed its
       decision, adopting the ALJ’s recommended decision. In the decision, the Board recognized the
       ALJ erred by not holding a hearing and explained why remanding the cases to the ALJ would
       be a waste of resources. The decision also noted the denial of CMS’s motion to reconsider
       because the Board’s procedural rules did not provide for the filing of such a motion. Two
       members of the Board did dissent, finding the Governor did have authority under section 6.1 to
       designate positions at the Illinois Commerce Commission, the Illinois Workers’ Compensation
       Commission, and the Pollution Control Board.
¶ 12       On November 20, 2013, petitioners timely and properly filed their petitions for direct
       administrative review in this court. Thus, we have jurisdiction under Rule 335. On appeal, only
       AFSCME has filed briefs in response to petitioners’ arguments.

¶ 13                                           II. ANALYSIS
¶ 14                                       A. Standard of Review
¶ 15       With direct administrative review, this court reviews de novo the agency’s decision on a
       question of law. Niles Township High School District 219 v. Illinois Educational Labor
       Relations Board, 379 Ill. App. 3d 22, 26, 883 N.E.2d 29, 33 (2007). On the other hand, we
       afford deference to the agency’s decision on a question of fact and will not reverse such a
       decision unless it is against the manifest weight of the evidence. Niles Township, 379 Ill. App.
3d at 26, 883 N.E.2d at 33. An administrative agency’s finding is “against the manifest weight
       of the evidence only where the opposite conclusion is clearly evident.” Peacock v. Board of
       Trustees of the Police Pension Fund, 395 Ill. App. 3d 644, 652, 918 N.E.2d 243, 250 (2009).
¶ 16       Some agency decisions involve both questions of law and fact. “ ‘A mixed question of law
       and fact asks the legal effect of a given set of facts.’ ” Niles Township, 379 Ill. App. 3d at 26,
883 N.E.2d at 33 (quoting Elementary School District 159 v. Schiller, 221 Ill. 2d 130, 143, 849
N.E.2d 349, 358 (2006)). This court will not reverse an agency’s decision on a mixed question
       of law and fact unless it is clearly erroneous. Niles Township, 379 Ill. App. 3d at 26, 883
N.E.2d at 33. Our supreme court has defined the clearly erroneous standard as follows:
               “An agency decision will be reversed because it is clearly erroneous only if the
               reviewing court, based on the entirety of the record, is left with the definite and firm
               conviction that a mistake has been committed. [Citation.] While this standard is highly
               deferential, it does not relegate judicial review to mere blind deference of an agency’s
               order.” (Internal quotation marks omitted.) SPEED District 802 v. Warning, 242 Ill. 2d
92, 112, 950 N.E.2d 1069, 1080-81 (2011) (quoting Board of Trustees of the University


                                                   -4-
              of Illinois v. Illinois Labor Relations Board, 224 Ill. 2d 88, 97-98, 862 N.E.2d 944,
              950-51 (2007)).

¶ 17                                   B. Gubernatorial Designation
¶ 18       This case involves a relatively new statute, which was created by Public Act 97-1172 (Pub.
       Act 97-1172, § 5 (eff. Apr. 5, 2013)), with an effective date of April 5, 2013. Public Act
       98-100 (Pub. Act 98-100, § 5 (eff. July 19, 2013)) amended the section by adding the effective
       date of Public Act 97-1172 and adding subsections 6.1(e) and 6.1(f). Section 6.1(a) of the
       Labor Act (5 ILCS 315/6.1(a) (West Supp. 2013)) authorizes the Governor “to designate up to
       3,580 State employment positions collectively within State agencies directly responsible to the
       Governor, and, upon designation, those positions and employees in those positions, if any, are
       hereby excluded from the self-organization and collective bargaining provisions of Section 6
       of this Act.” To qualify for a designation under section 6.1(a), the employment position must
       meet one or more of the five enumerated requirements in section 6.1(b) (5 ILCS 315/6.1(b)
       (West Supp. 2013)). Section 6.1(b) also requires the Board to determine, within 60 days after
       the Governor makes a designation and in a manner that is consistent with due-process
       requirements, whether the designation comports with the requirements of that section. 5 ILCS
       315/6.1(b) (West Supp. 2013). Section 6.1(c) of the Labor Act (5 ILCS 315/6.1(c) (West Supp.
       2013)) defines “significant and independent discretionary authority as an employee,” which is
       a term used in one of the requirements of section 6.1(b). Additionally, section 6.1(d) (5 ILCS
       315/6.1(d) (West Supp. 2013)) provides “[a]ny designation made by the Governor under this
       Section shall be presumed to have been properly made.” That section also states, “The
       qualifying categories set forth in paragraphs (1) through (5) of subsection (b) of this Section
       are operative and function solely within this Section and do not expand or restrict the scope of
       any other provision contained in this Act.” 5 ILCS 315/6.1(d) (West Supp. 2013). Sections
       6.1(e) and 6.1(f) (5 ILCS 315/6.1(e), (f) (West Supp. 2013)) list certain positions that are
       excluded from the Governor’s authority to designate.

¶ 19                     C. State Agencies Directly Responsible to the Governor
¶ 20        Petitioners assert the Board erred by finding the Illinois Commerce Commission, the
       Illinois Workers’ Compensation Commission, and the Pollution Control Board are not state
       agencies directly responsible to the Governor. AFSCME disagrees. This issue presents a
       matter of statutory construction, which is a question of law. Nelson v. Kendall County, 2014 IL
116303, ¶ 22, 10 N.E.3d 893. Thus, as stated, our review is de novo. Niles Township, 379 Ill.
       App. 3d at 26, 883 N.E.2d at 33.
¶ 21        The fundamental rule of statutory construction requires courts to ascertain and give effect
       to the legislature’s intent. General Motors Corp. v. Pappas, 242 Ill. 2d 163, 180, 950 N.E.2d
1136, 1146 (2011). The statutory language, given its plain and ordinary meaning, best
       indicates the legislature’s intent. Pappas, 242 Ill. 2d at 180, 950 N.E.2d at 1146. In interpreting
       a statutory provision, courts evaluate the statute as a whole, “with each provision construed in
       connection with every other section.” Pappas, 242 Ill. 2d at 180, 950 N.E.2d at 1146.
       Additionally, “[a] court must construe statutes relating to the same subject matter with
       reference to one another so as to give effect to the provisions of each, if reasonable.” Harris v.
       Thompson, 2012 IL 112525, ¶ 25, 976 N.E.2d 999. When the statutory language is clear and


                                                    -5-
       unambiguous, a court must give effect to the statute’s plain meaning without resorting to
       extrinsic statutory construction aids. Pappas, 242 Ill. 2d at 180, 950 N.E.2d at 1146.
¶ 22       On appeal, neither petitioners nor AFSCME initially asserts the language of section 6.1(a)
       is ambiguous. Petitioners argue that, because the Illinois Commerce Commission, the Illinois
       Workers’ Compensation Commission, and the Pollution Control Board are included in the
       definition of “state agency” in section 3(q-5) of the Labor Act (5 ILCS 315/3(q-5) (West Supp.
       2013)), the Governor can designate positions in those agencies. AFSCME notes section 3.1 of
       the Executive Reorganization Implementation Act (15 ILCS 15/3.1 (West 2012)) clearly
       provides the three agencies at issue do not directly report to the Governor, and section 3(q-5) of
       the Labor Act does not alter that fact. Petitioners do raise an alternative argument that, if the
       language is ambiguous, then the legislative history shows section 6.1 of the Labor Act does
       apply to positions within the Illinois Commerce Commission, the Illinois Workers’
       Compensation Commission, and the Pollution Control Board. We find the language is not
       ambiguous.
¶ 23       Section 6.1 of the Labor Act (5 ILCS 315/6.1 (West Supp. 2013)) contains numerous
       provisions limiting the Governor’s authority to designate employee positions as being
       excluded from collective bargaining and self-organization. The language of section 6.1(a) of
       the Labor Act (5 ILCS 315/6.1(a) (West Supp. 2013)) at issue in this case is its provision
       limiting the Governor’s authority to make designations under that section to “employment
       positions collectively within State agencies directly responsible to the Governor.” Section 6.1
       neither lists which state agencies those are nor states any exclusions. Section 3(q-5) (5 ILCS
       315/3(q-5) (West Supp. 2013)) of the Labor Act, which was also added by Public Act 97-1192
       (Pub. Act 97-1172, § 3 (eff. Apr. 5, 2013)) and left unchanged by the later Public Act 98-100
       (Pub. Act 98-100, § 5 (eff. July 19, 2013)), provides the following:
               “ ‘State agency’ means an agency directly responsible to the Governor, as defined in
               Section 3.1 of the Executive Reorganization Implementation Act, and the Illinois
               Commerce Commission, the Illinois Workers’ Compensation Commission, the Civil
               Service Commission, the Pollution Control Board, the Illinois Racing Board, and the
               Department of State Police Merit Board.”
       Section 3.1 of the Executive Reorganization Implementation Act (15 ILCS 15/3.1 (West
       2012)) defines an “agency directly responsible to the Governor” or “agency” as the following:
               “any office, officer, division, or part thereof, and any other office, nonelective officer,
               department, division, bureau, board, or commission in the executive branch of State
               government, except that it does not apply to any agency whose primary function is
               service to the General Assembly or the Judicial Branch of State government, or to any
               agency administered by the Attorney General, Secretary of State, State Comptroller or
               State Treasurer. In addition the term does not apply to the following agencies created
               by law with the primary responsibility of exercising regulatory or adjudicatory
               functions independently of the Governor:
                       (1) the State Board of Elections;
                       (2) the State Board of Education;
                       (3) the Illinois Commerce Commission;
                       (4) the Illinois Workers’ Compensation Commission;
                       (5) the Civil Service Commission;

                                                    -6-
                        (6) the Fair Employment Practices Commission;
                        (7) the Pollution Control Board;
                        (8) the Department of State Police Merit Board;
                        (9) the Illinois Racing Board;
                        (10) the Illinois Power Agency.”
       Section 3(t) of the Labor Act (5 ILCS 315/3(t) (West Supp. 2013)) defines “active petition for
       certification in a bargaining unit” by listing the case numbers to which the term refers.
¶ 24       Section 3.1 of the Executive Reorganization Implementation Act (15 ILCS 15/3.1 (West
       2012)) clearly explains why some agencies are excluded from the definition of “directly
       responsible to the Governor” and then lists several agencies that are excluded, including the
       three agencies at issue in this case. Thus, under the plain language of the relevant statutes,
       section 6.1 of the Labor Act (5 ILCS 315/6.1 (West Supp. 2013)) is not applicable to the three
       agencies at issue in this case. We note the statutory language is unambiguous, so we do not
       need to resort to other statutory construction aids or extrinsic evidence. Thus, we decline
       petitioners’ request to take judicial notice of the Board’s cases, at which extrinsic evidence was
       presented. Additionally, we note that, contrary to petitioners’ argument, the legislature clearly
       knew about section 3.1 of the Executive Reorganization Implementation Act when it created
       section 6.1 because section 3(q-5) of the Labor Act was created in the same public act as
       section 6.1 and references section 3.1. Moreover, we find no conflict exists between section 6.1
       of the Labor Act and section 3.1 of the Executive Reorganization Implementation Act. Thus,
       the supremacy clause of section 15 of the Labor Act (5 ILCS 315/15 (West 2012)) does not
       apply here. Further, we note our interpretation makes sense, as it is logical the legislature
       would not grant the Governor authority over agencies that it had determined were created to
       exercise regulatory or adjudicatory functions independently of the Governor. See 15 ILCS
       15/3.1 (West 2012).
¶ 25       Moreover, contrary to petitioners’ arguments, sections 3(q-5) and 3(t) of the Labor Act (5
       ILCS 315/3(q-5), (t) (West Supp. 2013)) do not alter the aforementioned interpretation. The
       use of “and” in section 3(q-5) adds six agencies to the definition of “state agency,” not to the
       definition of “agencies directly responsible to the Governor” in section 6.1(a) (5 ILCS
       315/6.1(a) (West Supp. 2013)). Section 3(q-5)’s definition of “state agency” is logical because
       section 3(q-5) defines “state agency” for the entire Labor Act, unless a specific provision
       provides to the contrary, and as petitioners note, employment positions in the six listed
       agencies are part of collective-bargaining agreements along with agencies that are directly
       responsible to the Governor.
¶ 26       Furthermore, section 6.1 of the Labor Act clearly states “employment positions
       collectively within State agencies directly responsible to the Governor.” 5 ILCS 315/6.1 (West
       Supp. 2013). If the legislature intended the aforementioned language to mean “state agency” as
       defined in section 3(q-5), it could have stated “state agency.” It did not, and we decline to
       revise the legislature’s language to read as such. Our reading of the statute is consistent with
       our supreme court’s statement that, “ ‘[w]hen the legislature uses certain language in one part
       of a statute and different language in another, we may assume different meanings were
       intended.’ ” State Bank of Cherry v. CGB Enterprises, Inc., 2013 IL 113836, ¶ 56, 984 N.E.2d
449 (quoting People v. Hudson, 228 Ill. 2d 181, 193, 886 N.E.2d 964, 972 (2008)). We also
       disagree with petitioners that section 6.1’s use of “state agency” in the subsections after


                                                   -7-
       subsection 6.1(a) means the legislature was clearly invoking the definition of “state agency” in
       section 3(q-5). Section 6.1(a) (5 ILCS 315/6.1(a) (West Supp. 2013)) starts off by stating,
       “[n]otwithstanding any provision of this Act to the contrary.” Moreover, it is logical that once
       section 6.1(a) defined state agencies as those “directly responsible to the Governor,” the
       remainder of the section would not need to keep repeating the initial limiting phrase.
       Additionally, section 3(q-5)’s listing of additional agencies besides the ones in section 3.1 of
       the Executive Reorganization Implementation Act is not negated by section 6.1’s limitation of
       state agencies to those “directly responsible to the Governor” because the term “state agency”
       is used in both section 3(i-5) of the Labor Act, defining “legislative liaison,” and section 3(n),
       defining “public employee.” See 5 ILCS 315/3(i-5), (n), (q-5) (West Supp. 2013). Thus, the
       inclusion of the additional agencies in the definition of “state agency” is not rendered
       irrelevant by section 6.1’s limiting agencies to those “directly responsible to the Governor.”
¶ 27        As to section 3(t) of the Labor Act (5 ILCS 315/3(t) (West Supp. 2013)), petitioners assert,
       based on extrinsic evidence, the list of cases with an “active petition for certification in a
       bargaining unit” includes cases involving petitions related to employment positions with the
       Illinois Commerce Commission and the Pollution Control Board. They then contend that, if the
       Governor lacked the ability to designate positions at the Illinois Commerce Commission and
       the Pollution Control Board, then the list would not have needed to include the cases related to
       those agencies. However, that argument overlooks the fact that the term “active petition for
       certification in a bargaining unit” is expressly used in section 3(n) of the Labor Act (5 ILCS
       315/3(n) (West Supp. 2013)) in defining a “public employee.” Thus, even if we consider
       section 3(t)’s term is the same as “pending petition for certification” in section 6.1(a) (5 ILCS
       315/6.1(a) (West Supp. 2013)) and the fact section 3(t) lists cases related to employment
       positions with the Illinois Commerce Commission and the Pollution Control Board, the use of
       section 3(t)’s term in a statutory provision outside of section 6.1 renders the inclusion of cases
       involving the agencies at issue in this case logical.
¶ 28        Accordingly, we find that, under the plain language of the relevant statutes, the Illinois
       Commerce Commission, the Illinois Workers’ Compensation Commission, and the Pollution
       Control Board are not state agencies that directly report to the Governor, and thus the Governor
       cannot invoke section 6.1 to designate positions in those agencies for exclusion from collective
       bargaining and self-representation. Accordingly, we find the Board’s decision was proper.

¶ 29                                      D. Procedural Errors
¶ 30       Petitioners also assert the Board erred by not affording them an oral hearing and
       considering their motion for reconsideration. Both petitioners and AFSCME assert we review
       this issue under the clearly erroneous standard of review. AFSCME contends no clear error
       occurred here.
¶ 31       This court has found political subdivisions, including petitioner, Central Management
       Services, have no constitutional right to procedural due process. See Department of Central
       Management Services v. Illinois Labor Relations Board, State Panel, 2011 IL App (4th)
       090966, ¶ 25, 959 N.E.2d 114. However, petitioners may insist the Board comply with its own
       administrative rules. See Department of Central Management Services, 2011 IL App (4th)
       090966, ¶ 25, 959 N.E.2d 114.
¶ 32       As to an oral hearing, section 1300.60(d)(2)(B) of Title 80 of the Illinois Administrative
       Code (80 Ill. Adm. Code 1300.60(d)(2)(B) (2013)) provides the following:

                                                   -8-
                “If the ALJ finds that the objections submitted raise an issue of law or fact that might
                overcome the presumption that the designation is proper under Section 6.1 of the Act,
                the ALJ will order a hearing to be held to determine whether the designation is proper.
                After the hearing, the ALJ shall issue a recommended decision and order to the Board
                regarding the designation.”
       In its order, the Board noted that, while questions of law do not logically call for an evidentiary
       hearing, the aforementioned rule did provide for one, and thus it allowed the parties to present
       oral argument before the full Board. The Board noted the parties could have referred them to
       legislative history, but they referenced nothing specific and could not give any examples of
       what might have been presented at a hearing relevant to the legal issue of whether the
       Governor could make a designation of an employment position in the three agencies at issue in
       this case. The Board concluded a remand for hearing would be a waste of resources where no
       party could explain any benefit the procedure might have in resolving the legal issue. The
       Board also noted its need to meet the 60-day statutory deadline contained in section 6.1(b) of
       the Labor Act (5 ILCS 315/6.1(b) (West Supp. 2013)).
¶ 33        We find petitioners fail to establish any clear error with the way the Board handled the
       ALJ’s failure to comply with section 1300.60(d)(2)(B) of Title 80 of the Illinois
       Administrative Code (80 Ill. Adm. Code 1300.60(d)(2)(B) (2013)). The Board recognized the
       error and the 60-day statutory limit and struck a balance with oral argument before the full
       Board. At that argument, it gave petitioners an opportunity to point out any evidence regarding
       the legal issue that they would want to present at an evidentiary hearing, and petitioners did not
       do so. Moreover, on appeal, petitioners have failed to establish any issues of fact exist that
       would warrant an evidentiary hearing. This case involves a question that is purely one of law.
¶ 34        Regarding the motion to reconsider, petitioners note section 1300.150 of Title 80 of the
       Illinois Administrative Code (80 Ill. Adm. Code 1300.150 (2013)) gives the Board the
       discretion to waive or suspend provisions of its rules. Petitioners neither cite a rule the Board
       violated by not considering their motion to reconsider nor cite any authority that we can force
       the Board to take a discretionary action. Thus, we find petitioners have failed to establish a
       clear error based on the Board’s refusal to consider petitioners’ motion to reconsider.

¶ 35                                      III. CONCLUSION
¶ 36      For the reasons stated, we affirm the Board’s judgment.

¶ 37      Affirmed.




                                                    -9-